Brown, Judge,
concurring in part and dissenting in part.
{¶ 50} Disagreeing with the conclusion reached by the majority with regard to CSX’s second assignment of error, I respectfully dissent. After reviewing the evidence presented, I would find the trial court did not abuse its discretion when it submitted the issue of future damages to the jury, as there was evidence presented that appellant’s injuries were permanent in nature and that such injuries prevented him from attaining his preinjury wage. For this reason, I would overrule CSX’s second assignment of error. I concur, however, with the majority’s disposition of the remaining assignments of error.